Title: From George Washington to Brigadier General Alexander McDougall, 28 August 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Wilmington [Del.] Augt 28th 1777.

Your favour of the 20th Instt came to my hands last Night by Mr P.—I thank you for sending him to me, as I think many valuable advantages may result from his endeavours to serve us. He seems sensible & willing, & I trust will be faithful—I have given him such Instructions respecting his conduct as my hurried Situation will allow. to Mr P. I shall refer for the Acct of things in this Quarter and am with sincere regard Dr Sir Yr Most Obedt Ser.

Go: Washington

